Citation Nr: 9908480	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to special monthly compensation in excess of 
the amount payable for the loss of use of both hands and 
additional disabilities rated as 100 percent or more 
disabling.

2.  Entitlement to an effective date prior to October 27, 
1995, for the grant of special monthly compensation for the 
loss of use of both hands and additional disabilities rated 
as 100 percent or more disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1969 to December 
1970.  These matters come to the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted special monthly 
compensation for the loss of use of both hands pursuant to 
38 U.S.C.A. § 1114(m) and increased the special monthly 
compensation to the next higher level, payable at the rate 
specified in 38 U.S.C.A. § 1114(n), based on additional 
service-connected disabilities rated as 100 percent or more 
disabling.  The RO established the effective date for the 
increase in the special monthly compensation as August 9, 
1996.  The veteran perfected an appeal of that decision in 
terms of the RO's failure to grant special monthly 
compensation at the higher rate payable pursuant to 
38 U.S.C.A. § 1114(o), and the effective date established for 
the increase in special monthly compensation.

In an August 1997 rating decision the RO revised the 
effective date for the increase in special monthly 
compensation to October 27, 1995.  The veteran contends that 
he is entitled to an effective date in 1972 for the increase 
in the special monthly compensation.  The Board finds, 
therefore, that the issue of the effective date for the 
increase in the special monthly compensation remains in 
contention.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(a claim remains in controversy if less than the maximum 
benefit is awarded).


FINDINGS OF FACT

1.  The veteran has not suffered the anatomical loss or loss 
of use of both arms at levels, or with complications, 
preventing natural elbow action with prostheses in place, he 
has not suffered the anatomical loss of both legs so near the 
hip as to prevent the use of prosthetic appliances, he has 
not suffered the anatomical loss of one arm and one leg so 
near the shoulder and hip as to prevent the use of prosthetic 
appliances, he has not suffered the anatomical loss of both 
eyes, nor has he suffered blindness without light perception 
in both eyes.

2.  The veteran has not suffered disability under conditions 
which would entitled him to two or more of the special 
monthly compensation rates provided in 38 U.S.C.A. 
§§ 1114(l)-(n), he has not suffered blindness or deafness, 
nor has he suffered the anatomical loss of both arms so near 
the shoulder as to prevent the use of prosthetic appliances.

3.  Special monthly compensation at a rate in excess of that 
payable for the loss of use of one hand was denied by the RO 
in February 1973, February 1974, November 1974, and June 
1993, and those decisions became final in the absence of 
perfected appeals.

4.  The veteran has not raised a valid claim of clear and 
unmistakable error in the February 1973, February 1974, 
November 1974, and June 1993 decisions in which entitlement 
to special monthly compensation in excess of the amount 
payable for the loss of use of one hand was denied.

5.  The veteran did not again claim entitlement to an 
increase in disability compensation until October 27, 1995.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation in excess of the amount payable for the loss of 
use of both hands and additional disability rated as 
100 percent or more disabling are not met.  38 U.S.C.A. 
§§ 1114, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.350 
(1998).

2.  Entitlement to an effective date prior to October 27, 
1995, for the increase in special monthly compensation for 
the loss of use of both hands and additional disabilities 
rated as 100 percent or more disabling is not shown as a 
matter of law.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. 
§§ 5109A, 5110(a) and (b), 7105 (West 1991 and Supp. 1998); 
38 C.F.R. § 19.153 (1972); 38 C.F.R. §§ 3.104(a), 3.105(a), 
3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for special monthly 
compensation and an earlier effective date are well grounded 
within the meaning of the statutes and judicial construction 
and that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the claims.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The relevant evidence consists 
of VA treatment records, the reports of VA examinations in 
October 1992, December 1995, October 1996, and January 1998, 
August 1996 and November 1997 private medical reports, and 
the veteran's statements and testimony.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

I.  Factual Background

The veteran's service medical records show that in May 1970 
he was injured in a helicopter crash, resulting in second and 
third degree burns with 55 percent skin loss over his body.  
The burned area included the face, neck, arms, hands, legs, 
thighs and back.  He also suffered a corneal burn to the 
right eye and third-degree burns to the ears.  Following the 
initial injury he was hospitalized for 14 months, during 
which he underwent extensive treatment, including multiple 
skin grafts.  He experienced considerable weight loss and 
muscle wasting, and was noted to have severe contractures in 
the fingers of both hands, stiffening in the wrists and 
elbows of both arms, facial deformities secondary to scar 
formation, cartilagineus tissue loss in the ears, and 
contractures of the scars about the mouth and eyes.

Examination in May 1971 revealed that parts of both external 
ears were missing, and that he had alopecia, flexion 
contractures of the 4th and 5th digits on the left hand, 
flexion contracture of the 3rd digit on the right hand, a 
flexion contracture of the left anterior axilla, a corneal 
burn injury, burn scars over the face and upper body, and 
ectropion of the lower eyelids.

In a June 1971 rating decision the RO granted service 
connection for multiple burns of the face, neck, upper 
extremities, and posterior thorax and alopecia and assigned a 
100 percent pre-stabilization disability rating for the 
disorders pursuant to 38 C.F.R. § 4.28.  

A June 1971 VA hospital summary shows that as a result of the 
burn injuries the veteran continued to undergo debridement of 
the burn wounds and skin grafts to the arms, the legs, the 
scalp, the left shoulder, and the chest.  He also had release 
of the contractures of the 2nd, 3rd, 4th, and 5th digits of the 
right hand and release of the ectropion of both lower 
eyelids.  On discharge from the hospital he was scheduled for 
additional surgeries to release contractures of the 4th and 
5th digits on the left hand, reconstruction of the commissure 
of the mouth, and release of the contracture of the left 
shoulder.

A VA examination of the right hand in October 1971 revealed 
flexion contractures in the fingers of the right hand, with 
movement of the metacarpophalangeal (MCP) joints to 
90 degrees, movement of the proximal interphalangeal (PIP) 
joints to 20 degrees, and ankylosis of the distal 
interphalangeal (DIP) joints at 90 degrees.  There was also 
severe flattening of the muscles in the palm of the right 
hand so that the right hand resembled an "ape" hand, with 
55 percent of the right hand covered by a skin graft.  The 
thumb could be extended to 30 degrees and abducted to 
40 degrees.

Examination of the left hand showed that the PIP joint of the 
left little finger was fixed at 95 degrees of flexion and the 
PIP joint of the left ring finger was fixed at 130 degrees of 
flexion.  The DIP joints of the left little and ring fingers 
were fixed at 85 and 60 degrees, respectively.  The motion of 
the thumb was limited to zero degrees of extension and 
20 degrees of abduction.  No abnormalities of the left index 
and middle fingers were noted.  Skin grafts covered 
50 percent of the left hand, and the left hand also appeared 
as an "ape" hand, due to the absence of the muscles in the 
palm of the hand.

Scarring across the left anterior chest resulted in 
contracture of the left shoulder at 150 degrees, with no 
further movement possible.  He also had residual scarring 
over the cornea of the right eye, moderate ectropion of both 
lower eyelids, facial scarring, and partial absence of both 
external ears.

In a December 1971 rating decision the RO terminated the 
100 percent pre-stabilization rating and granted service 
connection and separate disability ratings for the following: 
severe burns of the face, eyelids, and ears, rated as 
50 percent disabling; residuals of third-degree burns of the 
right hand, rated as 50 percent disabling; residuals of burns 
of the left hand, rated as 20 percent disabling; defective 
vision due to burns, rated as 10 percent disabling; and 
residuals of burns to the left axilla and left thorax, rated 
as noncompensable.  The veteran was also granted a total 
disability rating based on individual unemployability.  The 
RO determined that the veteran had not lost the use of any 
extremity or his vision, and denied entitlement to special 
monthly compensation and an automobile allowance.  The 
December 1971 decision became final in the absence of an 
appeal.

The veteran again claimed entitlement to an automobile 
allowance, and in December 1972 the RO again denied 
entitlement to an automobile allowance on the basis that the 
veteran had not lost the use of an extremity or his vision.  
In a January 1973 statement the veteran objected to the 
determination that he had not lost the use of any extremity, 
and he was provided an additional VA examination in order to 
determine the extent of his injuries.

The report of the February 1973 VA examination shows that the 
veteran reported having pain and a loss of dexterity in his 
fingers in cold weather, and that his knees ached if he 
walked a long distance.  He also reported that he was able to 
drive a car and that he could button his clothing, but that 
he was unable to carry a suitcase with either hand.  On 
examination, he was able to walk without difficulty.  The 
examiner noted that he had healed scars with disfigurement 
resulting from the burns involving the face, the upper 
extremities, the trunk, and, to a lesser extent, the lower 
extremities.  The examiner provided photographs documenting 
the extent of the scarring.  The examiner also noted that the 
veteran had essentially free motion in the wrists, the 
forearms, the elbows, and the shoulders.

Examination of the lower extremities revealed full movement 
of the knee joints, with no instability, and some atrophy of 
the left thigh.  Examination of the right hand revealed free 
motion at the MCP joints and the interphalangeal joint of the 
thumb.  The DIP and PIP joints of all the fingers of the 
right hand were ankylosed at varying degrees of flexion, 
including 90 degrees of ankylosis of the DIP joints of the 
index, middle, and ring fingers.  The veteran could oppose 
the tip of the thumb to the tips of the fingers, but lacked 
free abduction of the thumb.  He was unable to make a fist 
with the right hand, and on flexion the fingers lacked one 
inch of reaching the palm.  The grip strength in the right 
hand was described as quite weak, with generalized atrophy of 
the muscles of the hand.

Examination of the left hand showed a prominent deformity of 
the thumb, with the musculature at the thenar eminence 
essentially missing, residual scarring, subluxation of the 
MCP joint, and very limited motion of the thumb.  The 
function of the index and middle fingers was described as 
good, with practically free motion, but the ring and little 
fingers were ankylosed in complete flexion and without 
function.  The palm was also prominently atrophied.

In a February 1973 rating decision, effective in January 
1972, the disability rating for the right hand was increased 
from 50 to 70 percent and the disability rating for the left 
hand was increased from 20 to 40 percent.  In addition, the 
RO determined that the veteran had lost the use of the right 
hand, and special monthly compensation was granted at the 
rate payable pursuant to 38 U.S.C.A. § 1114(k) for the loss 
of use of one hand.  The RO also granted an automobile 
allowance, based on the permanent loss of use of the right 
hand.  The February 1973 decision became final in the absence 
of an appeal.

A January 1974 VA medical report, which was prepared in 
conjunction with the veteran's claim of entitlement to 
special monthly compensation, indicates that the veteran 
lacked grip strength and fine motor movement in the hands, 
but that he was able to feed, bathe, and clothe himself, with 
no arm limitations.  He complained of pain in the knees and 
had scars on the lower extremities, but full movement of the 
joints and normal weight-bearing and balance.  The examiner 
found no limitations in the veteran's ability to perform 
self-care or to ambulate.  

Based on this evidence, in a February 1974 rating decision 
the RO denied entitlement to special monthly compensation 
based on the need for regular aid and attendance or for being 
housebound.  The veteran submitted a notice of disagreement 
with this decision in April 1974, and was provided an 
additional examination in September 1974.  The report of that 
examination shows that he complained of pain and difficulty 
walking due to skin grafting about both hips and both knees.  
Examination revealed that the areas of the legs from the 
knees to the ankles were free of burns, but that the areas 
had been used as donor skin sites.  Areas over the patellae 
of both knees and the anterior-lateral aspect of both thighs 
had been skin grafted, and undamaged areas of the thighs had 
also been used as skin donor sites.  The range of motion of 
the hips and knees was described as good, with pain at the 
extremes of motion.  Examination of the left hand showed the 
deformities that have been previously described.

In a November 1974 rating decision the RO confirmed the 
denial of special monthly compensation and the veteran was 
provided a statement of the case.  He did not, however, file 
a substantive appeal in response to the statement of the 
case, and the February 1974 and November 1974 decisions in 
which special monthly compensation was denied became final.

In August 1992 the veteran claimed entitlement to service 
connection for orthopedic problems, which he claimed resulted 
from the burn scarring.  VA treatment records show that in 
August 1991 he complained of pain and stiffness in both 
elbows.  Examination revealed range of motion from zero to 
150 degrees, with pain at 90 degrees of flexion, no effusion, 
no crepitance, and normal strength.  His complaints at that 
time were assessed as tennis elbow.  A February 1992 
audiology examination revealed normal hearing in the 
frequencies from 250-6000 Hertz, with a moderate high 
frequency sensory hearing loss at 8000 Hertz.  In August 1992 
he complained of bilateral arm and shoulder pain.

In conjunction with an October 1992 VA examination the 
veteran complained of pain and stiffness in his shoulders, 
elbows, and knees.  He stated that activity aggravated the 
discomfort in both elbows, including holding objects or 
writing.  He reported having difficulty rising from a sitting 
position due to stiffness in his knees and instability when 
negotiating stairs.  Examination showed a marked contracture 
deformity of the left shoulder and marked deformities of the 
hands and fingers, except for the index and middle fingers of 
the left hand.  X-ray studies revealed early degenerative 
changes in the right knee and degenerative changes in both 
elbows.  The examiner provided diagnoses of multiple 
extensive burn scars, ankylosis of multiple joints of both 
hands, degenerative changes in both elbows, partial ankylosis 
of both shoulders due to burn scars, and degenerative changes 
in the right knee.

An eye examination in October 1992 showed that the corrected 
visual acuity in his right eye was 20/100, and that the 
corrected visual acuity in his left eye was 20/40.

In a June 1993 rating decision the RO granted service 
connection for partial ankylosis of the left and right 
shoulders, each rated as 10 percent disabling, effective in 
August 1992.  The RO also denied entitlement to service 
connection for bilateral elbow and knee disorders on the 
basis that the claimed disorders were not shown to be related 
to the service-connected burn residuals.  The veteran filed a 
notice of disagreement with this decision in October 1993, 
and withdrew the notice of disagreement in November 1993.

In October 1995 the veteran again claimed entitlement to 
service connection for a bilateral elbow disorder, and 
claimed increased ratings for the scars on his arms, back, 
left leg, and left thigh.  In conjunction with a December 
1995 VA examination he complained of difficulty in flexing 
his elbows and knees and debilitating upper back spasms in 
the area that was burned.  He stated that he could walk 
relatively well, but that he had difficulty sitting and 
driving.  He reported that he could move only the thumb on 
his right hand and only the thumb and first two fingers on 
his left hand.

Examination again revealed disfigurement of the face due to 
scarring, including the nose, lips, ears, and scalp, with 
bilateral hair loss, scarring and contracture of the anterior 
neck, the residuals of third degree burns on the back and 
left lateral trunk, the residuals of third-degree burns on 
both arms to shirt-sleeve level with deep tissue changes, 
contractures of the hands and fingers, and burn scars on the 
thighs and knees.  The examiner stated that there was good 
range of motion of the knees and elbows, and an X-ray study 
of the elbows revealed no abnormalities, with the exception 
of an ill-defined density in the soft tissue adjacent to the 
radial head.  The examiner provided the opinion that although 
the veteran had full range of motion of the elbows and knees, 
extensive burns such as he had suffered could certainly 
impact muscle function and result in pain with extensive use 
of the muscles controlling the joints.

In a March 1996 rating decision the RO granted service 
connection for burn scars on the back, and assigned a 
20 percent rating for the disorder; granted service 
connection for burn scars of the bilateral arms, and assigned 
a 10 percent rating for each arm; and granted service 
connection for burn scars of the bilateral knees, rated as 
noncompensable.  The RO also again denied entitlement to 
service connection for a bilateral elbow disorder.

In a May 1996 statement the veteran expressed disagreement 
with the March 1996 decision.  He submitted a May 1996 report 
from his VA physician showing that the third-degree scarring 
on his arms covered an area of 216 square inches, and that he 
had 50 square inches of third-degree burn scars on his trunk.

In a June 1996 medical report the veteran's VA physician 
provided a detailed description and drawings of the burn 
scars resulting from the in-service injury.  He provided an 
estimate of the areas of coverage on the left and right 
hands, the left and right upper arms, the left and right 
forearms, the anterior and posterior neck, the left chest, 
the left side of the back, the right side of the back, the 
left anterior thigh, the left knee, the right knee, and the 
right posterior calf.

In a July 1996 rating decision the RO increased the rate of 
special monthly compensation to the level payable for a 
veteran with one disability rated as totally disabling and 
having additional disabilities that were rated as 60 percent 
or more disabling, in accordance with 38 U.S.C.A. § 1114(s).  
The increase in the special monthly compensation was based on 
an opinion from the VA General Counsel in February 1994 
holding that a total disability rating based on individual 
unemployability should be considered a 100 percent disability 
rating for the purposes of 38 U.S.C.A. § 1114(s).  VAOPGCPREC 
2-94 (O.G.C. Prec. 2-94)  The effective date of the grant of 
special monthly compensation was in October 1994, one year 
prior to the veteran's October 1995 claim for an increased 
rating.  38 C.F.R. § 3.114.

In August 1996 the veteran claimed entitlement to an increase 
in the special monthly compensation based on the loss of use 
of the left hand.  In support of his claim he submitted an 
August 1996 private medical report, in which an orthopedist 
stated that the veteran had deep tissue muscle damage 
resulting from the in-service burns.  Examination of the left 
upper extremity revealed full range of motion of the elbow, 
including full supination and pronation, no tenderness to 
palpation, and range of motion of the left wrist to 
60 degrees of palmar flexion, 80 degrees of dorsiflexion, 
10 degrees of ulnar deviation, and 10 degrees of radial 
deviation.  The MCP joint of the thumb was ankylosed at 
90 degrees, and the motion of the interphalangeal joint was 
from zero to 30 degrees.  The thumb could be adducted to 
within one inch of the 5th MCP joint, and had no abduction or 
opposition.  

The orthopedist also documented the ankylosis and limited 
motion of the finger joints, and stated that the grip 
strength could not be measured because the veteran could not 
grip the measuring device due to his fixed hand contractures.  
The MCP joints of all fingers were described as having no 
motion, with the exception of the long and ring fingers, 
which could be flexed to 30 degrees.  The PIP joints in all 
fingers had no motion, except for the PIP joint of the small 
finger, which was fixed at 90 degrees.  None of the fingers 
could approach the palm of the hand.  The orthopedist 
provided the opinion that the thumb and palm deformities of 
the left hand and the contractures of multiple joints in the 
fingers precluded any effective use of the left hand, and 
that his hand function was essentially equivalent to that of 
a mid-forearm amputee, except for some sensory function.

Based on the August 1996 medical report, in a September 1996 
rating decision the RO determined that the veteran had lost 
the use of the left hand, as well as the previously-
adjudicated right hand, and increased the disability rating 
for the combined loss of use of both hands to 100 percent.

The RO also increased the rate of special monthly 
compensation to the level for the loss of use of both upper 
extremities, below the elbow level, pursuant to 38 U.S.C.A. 
§ 1114(m), with an additional intermediate increase in the 
special monthly compensation for having additional 
disabilities rated as 50 percent disabling in accordance with 
38 C.F.R. § 3.350(f)(3).  The effective date of the increased 
rating and increase in the special monthly compensation was 
in August 1996.  Adjudication of the issue of increased 
disability ratings for the burn scars on the remainder of the 
veteran's body, which he contended should be rated higher, 
was deferred pending an additional VA examination.

Following the September 1996 rating decision and notice to 
the veteran, in September 1996 he withdrew his appeal of the 
March 1996 rating decision.

The veteran was provided a VA examination in October 1996 for 
the purpose of documenting the extent and severity of the 
burn scars.  In conjunction with the examination the veteran 
complained of facial disfigurement, pain and stiffness in his 
elbows and knees, muscle spasms in the back and neck, and a 
loss of manual dexterity.  The examiner documented the extent 
of the third-degree scarring on the head, neck, chest, back, 
and extremities, covering 65 percent of his body area.  The 
examiner also provided photographs documenting the extent and 
severity of the scarring.

In a December 1996 rating decision the RO increased the 
disability rating for severe burns of the face, eyelids, and 
ears from 50 to 80 percent; increased the rating for severe 
burns of the back and thorax from 20 to 30 percent; and 
increased the rating for burn scars of the right lower 
extremity from 10 to 30 percent.  The RO also increased the 
special monthly compensation to a full step increase over and 
above the rate payable for the loss of use of both hands, 
payable pursuant to 38 U.S.C.A. § 1114(m), for having 
additional disabilities rated as 100 percent disabling 
pursuant to 38 C.F.R. § 3.350(f)(4).  With the increase 
granted in December 1996, the rate of special monthly 
compensation was determined to be equivalent to the rate 
payable pursuant to 38 U.S.C.A. § 1114(n).  The effective 
date of the increased ratings and the increase in the special 
monthly compensation was in August 1996.

In his February 1997 notice of disagreement the veteran 
stated that he was entitled to higher disability ratings for 
the burn scars, based on the extent of the scarring 
documented in the VA examinations.  He also claimed that the 
extent of the scarring warranted an increase in his special 
monthly compensation to the maximum rate payable in 
accordance with 38 U.S.C.A. § 1114(o).  He further stated 
that the effective date of the increase in the special 
monthly compensation was incorrect, but he did not indicate 
what effective date he believed to be appropriate.  In his 
March 1997 substantive appeal he made reference only to the 
effective date.

During an August 1997 hearing the veteran's representative 
stated that the issues on appeal included entitlement to 
special monthly compensation in excess of the rate payable 
pursuant to 38 U.S.C.A. § 1114(n), and an earlier effective 
date for the increase in special monthly compensation 
previously awarded.  The veteran stated that, due to the 
extent of the scarring, each upper arm should be rated as 
40 percent disabling and each forearm should be rated as 
30 percent disabling, and that the scarring covered his arms 
for the entire length of the arms, including the elbows.  He 
further stated that he should be rated for loss of both 
auricles, his thorax should be rated at 20 percent, the 
posterior neck at 20 percent, the right side of the back at 
30 percent, the left side of the back at 30 percent, the 
chest area at 30 percent, the left knee at 20 percent, the 
right knee at 10 percent, and the left thigh at 30 percent.  
He stated that he should have a separate rating for the burn 
scars to his eyelids, which caused eye problems.  He claimed 
that if his burn scars were rated properly, he would have 
additional disabilities rated as 100 percent disabling.

The veteran also testified that he had problems lifting any 
weight or using his arms and that he had muscle spasms in his 
back, for which he took pain medication and muscle relaxers.

The veteran's representative stated that the effective date 
for the increase in the special monthly compensation granted 
in December 1996 should be established as the date on which 
special monthly compensation was awarded for having a 
disability rated as 100 percent disabling and additional 
disabilities rated as 50 percent or more disabling.  He 
stated that the RO committed error in not increasing the 
special monthly compensation to the appropriate level at that 
time.

In an August 1997 rating decision, the RO revised the 
effective date for the increase in the special monthly 
compensation payable at the 38 U.S.C.A. § 1114(n) rate from 
August 1996 to October 27, 1995, the date on which the 
veteran initially claimed entitlement to an increased rating.

In an October 1997 substantive appeal the veteran expressed 
disagreement with the effective date assigned in the August 
1997 rating decision, but he did not define the correct 
effective date.

A November 1997 private medical report shows that the veteran 
complained of pain and stiffness in both elbows and 
shoulders, and that physical examination revealed that he had 
contractures of both shoulders and elbows secondary to the 
burns.  He could flex and abduct his shoulders to 90 degrees, 
and he had soft tissue contractures of the elbows preventing 
full extension.

The report of a January 1998 VA ophthalmology examination 
shows that the veteran's corrected visual acuity in the right 
eye was 20/30 for near vision and 20/40 for far vision.  His 
corrected visual acuity in the left eye was 20/25 for near 
vision and 20/25 for far vision.  In measuring the visual 
fields, the right eye demonstrated some possible nasal 
peripheral deficiency, while the left eye had full vision.  
Physical examination showed bilateral lower lid ectropion 
with an approximate 1/2 millimeter gap between the lid and the 
surface of the globe, with complete closure of the lid, and 
bilateral skin grafts at the lower lid margins and over the 
malar eminence and multiple grafting scars over the face.  
There was a stromal scar on the right cornea extending into 
the pericentral visual axis and a pterygium contiguous with 
the scar.  The left cornea was entirely clear, as were both 
irises and anterior chambers.

The veteran was also provided an audiology examination in 
January 1998, the report of which shows that he complained of 
the loss of both auricles and difficulty hearing in crowds.  
He reported the onset of constant tinnitus following the 
helicopter crash in May 1970.  The audiometric examination 
showed that his hearing was normal in both ears.

In conjunction with a January 1998 orthopedic examination, 
the veteran reported having difficulty using his elbows, 
shoulders, and neck.  He stated that he was unable to lift 
anything due to limited motion in his elbows and shoulders.  
He also complained of some discomfort in his knees and 
thighs, but was able to walk without difficulty.  Examination 
of the neck revealed range of motion of 10 degrees of 
flexion, zero degrees of extension, and 15 degrees of lateral 
rotation bilaterally, performed with difficulty.  Examination 
of the elbows revealed 80 degrees of flexion bilaterally, 
also with difficulty.  The shoulders could be abducted to 
70 degrees, extended to 10 degrees, and flexed to 70 degrees, 
bilaterally.  The veteran was unable to resist passive 
movement of the shoulders by the examiner.  Examination also 
revealed marked decreased hand grip strength and flexion 
deformities of both hands, extensive burn scars over the 
neck, shoulders, and the entire length of both upper 
extremities, including the hands, and range of motion of the 
knees from zero to 120 degrees bilaterally.  X-ray studies 
revealed degenerative changes in both elbows, both shoulders, 
and the cervical spine.

In a June 1998 rating decision the RO granted service 
connection for post-traumatic stress disorder, rated as 
70 percent disabling; granted service connection for 
tinnitus, rated as 10 percent disabling; granted service 
connection for limited motion of the right and left elbows, 
rated as 30 and 20 percent disabling, respectively; and 
increased the disability ratings for right and left shoulder 
ankylosis from 10 to 30 and 20 percent, respectively.

In July 1998 statements the veteran continued to disagree 
with the 10 percent disability ratings assigned for the burn 
scars to each arm, claiming that each upper arm should be 
rated as 40 percent disabled and each forearm should be rated 
as 30 percent disabled.  He also stated that he was entitled 
to a 50 percent rating for loss of the auricles.  He again 
claimed that the left knee should be rated as 20 percent 
disabling, the right knee at 10 percent, the lower eye lid 
ectropion at 20 percent, the anterior neck at 20 percent, and 
the posterior neck at 20 percent.  He claimed that the 
disability ratings should be retroactive to 1972 because 
clear and unmistakable error occurred in the prior rating 
decisions, in that the medical evidence showed that he had 
scars over half his body, but that the RO had failed to 
assign the appropriate disability ratings for the burn scars.

He stated that with the burn scars properly rated, along with 
the loss of use of the hands, he is entitled to special 
monthly compensation at the 38 U.S.C.A. § 1114(n) rate, and 
that having additional disabilities rated as 100 percent or 
more disabling would entitle him to the higher 38 U.S.C.A. 
§ 1114(o) rate.  He further stated that with the ratings now 
in effect for the loss of use of the hands, and the ratings 
for the bilateral shoulder and elbow disabilities, special 
monthly compensation was warranted under 38 U.S.C.A. 
§ 1114(n) for the arms, and with additional disabilities 
rated as 100 percent or more disabling, he was entitled to 
the special monthly compensation rate provided in 38 U.S.C.A. 
§ 1114(o).

In a September 1998 rating decision the RO denied entitlement 
to service connection and separate disability ratings for 
loss of the auricles, bilateral ectropion, and scars on the 
anterior and posterior neck.  Service connection and separate 
ratings were denied because, although the veteran had lost 
part of the auricles, he had not lost all of the auricles, 
and the ectropion and neck scars were included in the 
80 percent disability rating for severe burns of the face, 
eyelids, ears, and neck under Diagnostic Code 7800.  The RO 
also increased the disability ratings for the burn scars to 
the following areas: each arm was increased from 10 to 
40 percent; the left thigh was increased from 20 to 
30 percent; the right knee was increased from zero to 
10 percent; the left knee was increased from zero to 
20 percent; and the back and thorax were increased from 30 to 
40 percent.  The increased ratings for all of the burn scars 
were made effective January 1, 1972.

In the September 1998 rating decision the RO also determined 
that clear and unmistakable error had not occurred in the 
February 1973 rating decision for failure to assign the 
proper disability ratings for the burn scars.  The RO found 
that clear and unmistakable error had not occurred because 
increasing the disability ratings for the burn scars would 
have no impact on the combined disability rating, which had 
been determined to be 100 percent since the veteran's 
separation from service.

During a January 1999 hearing before the undersigned, the 
veteran testified that he had difficulty bending his elbows 
due to pain, which caused problems in grooming himself.  He 
stated that when he awoke in the morning his entire body was 
stiff due to the burn scars, but that he was normally able to 
dress himself.  He also testified that he had problems with 
his elbows two or three times a month that lasted for two or 
three days, and that at those times he was unable to lift or 
carry anything.  He stated that he could not do any cleaning 
or cooking.  He claimed that he had no effective function 
remaining in his elbows, which entitled him to a higher rate 
of special monthly compensation.  He stated that the 
effective date for the previously awarded increase in his 
special monthly compensation should be retroactive to 1972 
because he had a 100 percent rating for loss of use of his 
hands, and additional disabilities rated as 100 percent or 
more disabling.

II.  Increased Special Monthly Compensation

A.  Laws and Regulations

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l), 38 C.F.R. § 3.350(b).  

Special monthly compensation is payable at a higher rate if 
the veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both 
hands, or of both legs at a level, or with complications, 
preventing natural knee action with prostheses in place, or 
of one arm and one leg at levels, or with complications, 
preventing natural elbow and knee action with prostheses in 
place, or has suffered blindness in both eyes, rendering such 
veteran so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(m), 38 C.F.R. § 3.350(c).  

Special monthly compensation is payable at a rate higher than 
that specified in 38 U.S.C.A. § 1114(m) if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.  Amputation is a prerequisite except 
for loss of use of both arms and blindness without light 
perception in both eyes.  38 U.S.C.A. § 1114(n), 38 U.S.C.A. 
§ 3.350(d).

Special monthly compensation is payable at the maximum rate 
if, as the result of service-connected disability, the 
veteran has suffered disability under conditions which would 
entitled such veteran to two or more of the rates provided in 
38 U.S.C.A. §§ 1114(l)-(n), no condition being considered 
twice in the determination, or if the veteran has suffered 
blindness and deafness, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances.  Determinations 
must be based upon separate and distinct disabilities.  If a 
veteran who has suffered the loss of use of two extremities 
is being considered for the maximum rate payable pursuant to 
38 U.S.C.A. § 1114(o) on account of the regular need for aid 
and attendance, the regular need for aid and attendance must 
result from pathology other than that of the extremities.  
The fact that two separate and distinct entitling 
disabilities result from a common etiological agent will not 
preclude maximum entitlement.  38 U.S.C.A. § 1114(o), see 
Marlow v. Brown, 5 Vet. App. 146 (1993); 38 C.F.R. 
§ 3.350(e).

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §§ 1114(l)-(o), an additional single permanent 
disability independently ratable at 100 percent will afford 
entitlement to the next higher statutory rate payable under 
38 U.S.C.A. § 1114.  In no event may the amount payable 
exceed that provided in 38 U.S.C.A. § 1114(o).  The single 
permanent disability independently ratable at 100 percent 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C.A. §§ 1114(l)-(o).  
If the multiple entitlement is based on loss or loss of use 
of extremities that is caused by the same etiological disease 
or injury, that disease or injury may not serve as the basis 
for the independent rating unless it is so rated without 
regard to the loss or loss of use.  38 U.S.C.A. § 1114(p), 
38 C.F.R. § 3.350(f)(4). 

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of a prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 C.F.R. § 3.350(c)(2).

The determination of whether higher compensation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B.  Analysis

The veteran is currently entitled to the rate of special 
monthly compensation for having lost the use of both hands, 
pursuant to 38 U.S.C.A. § 1114(m), and having additional 
disabilities rated as 100 percent or more disabling, 
increasing his special monthly compensation to the rate 
payable pursuant to 38 U.S.C.A. § 1114(n).  In order to be 
entitled to the rate payable pursuant to 38 U.S.C.A. 
§ 1114(o), he must meet the requirements for special monthly 
compensation shown in 38 U.S.C.A. § 1114(n) and have 
additional disabilities rated as 100 percent or more 
disabling, or meet the statutory requirements for special 
monthly compensation as shown in 38 U.S.C.A. § 1114(o).  The 
veteran contends that he is entitled to special monthly 
compensation payable at the maximum rate specified in 
38 U.S.C.A. § 1114(o) because he meets the requirements for 
special monthly compensation in accordance with 38 U.S.C.A. 
§ 1114(n), and he has additional disabilities rated at 
100 percent or more.

The evidence does not show that the veteran has suffered the 
anatomical loss of either upper or lower extremity, that he 
is blind, or that he is deaf, nor does he so claim.  He 
contends, in essence, that he qualifies for the special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(n) 
without considering his additional disabilities because he 
has lost the use of both arms at levels preventing natural 
elbow action.  The medical evidence shows that he has soft 
tissue contractures that limit the movement and strength of 
both elbows, but that he continues to have controlled 
movement in the elbows.  The evidence does not show that he 
uses any prosthesis for the upper extremities.  He testified 
that he had problems with his elbows two or three times a 
month, which lasted for two or three days, during which he 
was unable to lift due to pain and stiffness in his elbows.  
The inability to lift several days out of the month does not 
constitute the loss of natural elbow action.  Because the 
veteran continues to have functional use of the elbows, 
although limited, the Board finds that he has not lost the 
use of the arms at a level preventing natural elbow action, 
and that the requirements for special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(n) are not met.

In addition to the 100 percent disability rating for the loss 
of use of both hands pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5109, the RO has assigned 40 percent 
disability ratings for the burn scars to each arm, 30  and 
20 percent ratings for loss of movement of the right and left 
shoulders, respectively, and 30 and 20 percent ratings for 
loss of movement of the right and left elbows, respectively.  
The additional disability ratings do not, however, constitute 
loss of use of the arms at a level preventing natural elbow 
action, in the absence of medical evidence showing that 
natural elbow action is precluded.

Although the veteran has lost the use of both hands, the 
evidence does not show that he has suffered an additional 
disability that would independently entitle him to one of the 
rates provided in 38 U.S.C.A. §§ (l)-(n).  He has not lost 
the use of either lower extremity, he is not bedridden or in 
need of regular aid and attendance, he is not blind in either 
eye or deaf in either ear, nor has he lost either eye.  The 
evidence does not show that he has suffered the anatomical 
loss of both arms so near the shoulder as to prevent the use 
of prosthetic appliances.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
entitlement to special monthly compensation in excess of the 
amount payable for the loss of use of both hands and 
additional disabilities rated as 100 percent or more 
disabling, which is equivalent to the rate payable pursuant 
to 38 U.S.C.A. § 1114(n).

III.  Earlier Effective Date

A.  Laws and Regulations

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A decision becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. §§ 5109A, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 19.153 (1972); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1998).

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, the veteran must also 
provide persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or fails to establish that the outcome of the case 
would have been manifestly different but for the error, the 
claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the veteran 
raises a valid claim of clear and unmistakable error, the 
question of whether a given decision was based on clear and 
unmistakable error is to be determined based on the facts of 
the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).

B.  Analysis

In December 1972 the RO determined that the veteran was not 
entitled to an automobile allowance in accordance with 
38 C.F.R. § 3.808 because he had not suffered the loss or 
permanent loss of use of one or both feet or one or both 
hands, nor had he suffered a permanent impairment of vision 
in both eyes so as to qualify for the automobile allowance.  
The veteran filed a notice of disagreement pertaining to the 
denial of the automobile allowance in January 1973, but made 
no reference to the denial of loss of use of any extremity 
for any other purpose.

In the February 1973 rating decision the RO determined that 
the veteran had lost the use of his right hand and assigned a 
70 percent schedular rating for the disorder, awarded special 
monthly compensation in accordance with 38 U.S.C.A. 
§ 1114(k), and granted entitlement to an automobile allowance 
for loss of use of the right hand.  The grant of the 
automobile allowance constituted a grant of the benefit 
sought on appeal in the veteran's January 1973 notice of 
disagreement, and the notice of disagreement ceased to be 
valid for any other purpose.  Hamilton v. Brown, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if the benefit sought on appeal is granted by the RO).

In the February 1973 rating decision the RO also increased 
the disability rating for the burn scars of the left hand to 
40 percent, and assigned disability ratings for the remaining 
burn scars so that the combined disability rating was 
100 percent.  The RO determined, in essence, that the veteran 
was not entitled to a disability rating or special monthly 
compensation for loss of use of the left hand.  The veteran 
was notified of the February 1973 decision and did not 
appeal, and that decision became final.  38 U.S.C. § 4005(c) 
(1970).

In a February 1974 rating decision the RO denied entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or for having a permanent disability rated 
as 100 percent or more disabling, and additional disabilities 
rated as 60 percent or more disabling.  The veteran was 
notified of that decision, and in April 1974 he submitted a 
notice of disagreement, claiming that he had a 100 percent 
disability and additional disabilities rated at 60 percent or 
more.  He was provided a statement of the case pertaining to 
that issue in November 1974, but did not file a substantive 
appeal within 60 days of the statement of the case, or within 
one year following notice of the February 1974 decision.  The 
February 1974 decision, therefore, became final.  38 U.S.C.A. 
§ 4005(c).

In a November 1974 rating decision the RO confirmed the 
denial of special monthly compensation based on the need for 
regular aid and attendance or for having a permanent 
disability rated as 100 percent or more disabling, and 
additional disabilities rated as 60 percent or more 
disabling.  He was notified of that decision in November 1974 
and did not appeal, and the November 1974 decision became 
final.  38 U.S.C.A. § 4005(c).

In August 1992 the veteran claimed entitlement to service 
connection for additional disorders related to his burn 
scars, and in the June 1993 rating decision the RO granted 
service connection for bilateral limited motion of the 
shoulders, and denied service connection for a disorder 
pertaining to the elbows.  The veteran submitted a notice of 
disagreement with that decision in October 1993, and withdrew 
the notice of disagreement in November 1993.  The June 1993 
rating decision, therefore, also became final.  See Hanson v. 
Brown, 9 Vet. App. 29 (1996) (a claim ceases to exist if 
withdrawn); 38 C.F.R. §§ 3.104, 20.204, 20.1103.

In October 1995 the veteran again asked that his claim be 
reopened, and claimed entitlement to service connection for 
additional impairments related to the in-service burn 
injuries.  The August 1996 private medical report initially 
documented that the veteran had lost the use of his left 
hand.  Based on this evidence, in the December 1996 rating 
decision the RO assigned a 100 percent schedular disability 
rating for the loss of use of both hands and granted special 
monthly compensation at the rate equivalent to that specified 
in 38 U.S.C.A. § 1114(n), and in the August 1997 rating 
decision the RO established an effective date of October 27, 
1995, for the increase in special monthly compensation.

The veteran claims that he is entitled to an effective date 
in 1972 for the award of special monthly compensation payable 
at the rate specified in 38 U.S.C.A. § 1114(n) because the 
medical evidence at that time documented the severity of his 
burn scars.  He contends that clear and unmistakable error 
occurred in the failure to assign the appropriate disability 
ratings for his remaining burn scars, which would have 
entitled him to a disability rated as 100 percent or more 
disabling in addition to the 100 percent rating that was 
assigned in February 1973.  He contends, in essence, that had 
his burn scars been properly rated, he would have been 
entitled to special monthly compensation at the rate 
specified in 38 U.S.C.A. § 1114(n) since 1972.

The award of special monthly compensation at the rate 
specified in 38 U.S.C.A. § 1114(n) is dependent on the 
veteran having lost the use of his left hand, in addition to 
the loss of use of the right hand that had been previously 
determined, thereby qualifying for the rate of special 
monthly compensation shown in 38 U.S.C.A. § 1114(m).  
Although the evaluation of his additional disabilities is 
material in determining whether he had additional 
disabilities rated as 100 percent or more disabling, in order 
to increase the rate of special monthly compensation to the 
level shown in 38 U.S.C.A. § 1114(n), such an increase is 
allowed only if he had lost the use of both hands.  In the 
February 1973, February 1974, November 1974, and June 1993 
rating decisions, the RO determined that the veteran had not 
lost the use of the left hand, and those decisions are final.  

In raising the issue of clear and unmistakable error in the 
prior rating decisions, the veteran has failed to state how 
assigning higher and separate disability ratings for all of 
the residuals of the in-service burn injuries would have 
manifestly changed the outcome of the case in terms of his 
entitlement to special monthly compensation.  Fugo, 6 Vet. 
App. at 44.  He has been rated as totally disabled since his 
separation from service and, in the absence of qualifying for 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(l)-(m), having disabilities rated as 
100 percent or more disabling in addition to the total rating 
is not material to his entitlement to the special monthly 
compensation rate shown in 38 U.S.C.A. § 1114(n).  

The veteran also contends that he had lost the use of his 
left hand when the loss of use of the right hand was found in 
February 1973.  The evidence of record at the time the prior 
decisions were rendered indicated that the veteran retained 
the use of the wrist and the index and middle fingers of the 
left hand, which the RO interpreted as not establishing loss 
of use of the left hand.  There was no incontrovertible 
evidence of record at the time showing that the veteran had, 
in fact, lost the use of the left hand.  See Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996) (the RO's failure to 
consider highly probative evidence may constitute clear and 
unmistakable error).  

The veteran's contention that he had, in fact, lost the use 
of the left hand, which was established at a later point in 
time on submission of additional evidence, pertains to a 
disagreement on how the facts were interpreted and does not 
constitute a valid claim of clear and unmistakable error.  
Fugo, 6 Vet. App. at 40.  The Board has determined, 
therefore, that the veteran has failed to state a valid claim 
of clear and unmistakable error in the February 1973, 
February 1974, November 1974, and June 1993 rating decisions, 
and that his claim of clear and unmistakable error in those 
decisions is denied as a matter of law.  Luallen, 8 Vet. App. 
at 96.

In order to establish an effective date prior to October 27, 
1995, for the payment of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(n), the evidence must show 
that the veteran claimed entitlement to an increase in 
compensation prior to that date and subsequent to the June 
1993 final decision.  McTighe v. Brown, 
7 Vet. App. 29, 30 (1994).  The veteran did not submit such a 
claim, nor does the medical evidence indicate that he 
underwent treatment or an examination that could constitute 
an informal claim for higher special monthly compensation.  
See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992); 
38 C.F.R. § 3.157.

In the absence of a claim filed prior to October 27, 1995, 
the Board has determined that entitlement to an effective 
date for the increase in special monthly compensation prior 
to October 27, 1995, is not warranted.  See Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be granted in the absence of statutory authority, which 
requires the filing of a claim).



ORDER

Entitlement to special monthly compensation in excess of the 
amount payable for the loss of use of both hands and 
additional disabilities rated as 100 percent or more 
disabling at a rate equivalent to that shown in 38 U.S.C.A. 
§ 1114(n) is denied.

Entitlement to an effective date prior to October 27, 1995, 
for the grant of special monthly compensation for the loss of 
use of both hands and additional disabilities rated as 
100 percent or more disabling at a rate equivalent to that 
shown in 38 U.S.C.A. § 1114(n) is denied.



REMAND

The veteran contends that clear and unmistakable error 
occurred in the RO's failure to assign the appropriate 
disability ratings for the residuals of the in-service burn 
injuries in February 1973.  Although the evaluation of the 
separately rated disabilities may have no bearing on his 
entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(n), the evaluation does impact his 
entitlement to special monthly compensation in accordance 
with 38 U.S.C.A. § 1114(s).

The Board notes that the veteran was provided a VA 
examination in February 1973, which included a description of 
the scarring and photographs documenting the extent and 
severity of the scarring.  Crippen, 9 Vet. App. at 421.

In a September 1998 rating decision the RO determined that 
clear and unmistakable error had not occurred in the February 
1973 rating decision for failure to assign the proper 
disability ratings for the burn scars.  The RO found that 
clear and unmistakable error had not occurred because 
increasing the disability ratings for the burn scars would 
have no impact on the combined disability rating, which had 
been determined to be 100 percent since the veteran's 
separation from service.

Although the RO found in the September 1998 rating decision 
that clear and unmistakable error had not occurred in the 
February 1973 rating decision, in the September 1998 rating 
decision the RO increased the disability ratings for the 
residuals of the in-service burn injuries and assigned 
separate disability ratings for the disorders effective 
January 1, 1972.  By assigning the January 1972 effective 
date the RO, in essence, conceded that clear and unmistakable 
error had occurred in not properly evaluating the separate 
disabilities, although the error had no impact on the 
combined disability rating.  The RO did not, however, 
determine the veteran's entitlement to special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(s) in light of 
the re-evaluation of the service-connected disabilities.

As previously stated, in a July 1996 rating decision the RO 
granted entitlement to special monthly compensation at the 
rate specified in 38 U.S.C.A. § 1114(s) for having a single 
disability rated as totally disabling and additional 
disabilities rated as 60 percent or more disabling.  This 
decision was apparently based on an opinion from the VA 
General Counsel to the effect that a total disability rating 
based on individual unemployability, which was assigned in 
February 1973, constituted a single total disability rating 
for the purpose of 38 U.S.C.A. § 1114(s).  VAOPGCPREC 2-94 
(O.G.C. Prec. 2-94).  

In a September 1996 rating decision the RO found clear and 
unmistakable error in the July 1996 rating decision in 
granting special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(s).  The RO found that clear and unmistakable error 
had occurred because a total disability rating based on 
individual unemployability did not qualify as a single 
disability rated as totally disabling for the purposes of 
38 U.S.C.A. § 1114(s).  In the reasons and bases for the 
decision, no reference was made to the opinion of the General 
Counsel cited above.  The RO also found that no harm had 
occurred as the result of the grant of special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(s), because the 
veteran had subsequently been found to be entitled to special 
monthly compensation at a higher rate in accordance with 
38 U.S.C.A. § 1114(m).

According to the regulations in effect in February 1973, 
special monthly compensation was payable pursuant to 
38 U.S.C.A. § 1114(s) if the veteran had a single service-
connected disability rated as 100 percent under regular 
schedular evaluation and additional service-connected 
disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
disability and involving different anatomical segments or 
bodily systems.  The amount payable in accordance with 
38 U.S.C.A. § 1114(s) was in addition to the special monthly 
compensation payable pursuant to 38 U.S.C.A. § 1114(k) for 
having lost the use of one hand, subject to the regulatory 
maximum.  38 C.F.R. § 3.350(i) (1972).

The regulation was revised in 1973 to provide that a total 
disability rating based on individual unemployability did not 
constitute the 100 percent schedular evaluation for the 
purposes of determining entitlement to special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(s).  38 Fed. Reg. 
20,831 (Aug. 3, 1973).  The regulation was again revised in 
1995 to remove the restriction on the applicability of the 
total disability rating based on individual unemployability.  
60 Fed. Reg. 12886 (Mar. 9, 1995).  For the purpose of 
determining whether clear and unmistakable error occurred in 
the February 1973 rating decision due to the RO's failure to 
properly evaluate the severity of the burn residuals, 
resulting in no entitlement to special monthly compensation 
in accordance with 38 U.S.C.A. § 1114(s), the law in effect 
at the time the decision was rendered applies.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

1.  In light of the January 1972 
effective date assigned for the increased 
ratings, the RO should adjudicate the 
issue of the veteran's entitlement to 
special monthly compensation pursuant to 
38 U.S.C.A. § 1114(s) effective with the 
increased ratings in January 1972.  In 
determining whether clear and 
unmistakable error occurred in the 
February 1973 decision in failing to 
grant entitlement to special monthly 
compensation pursuant to 38 U.S.C.A. 
§ 1114(s), the law in effect at the time 
the decision was rendered should be 
applied.

2.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
pertaining to clear and unmistakable 
error in the February 1973 rating 
decision and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 

- 31 -


